Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Seidell, J.), imposed November 30, 1987.
Ordered that the sentence is affirmed.
*686The sentence imposed was appropriate. The defendant’s request for vacatur of the mandatory surcharge due to indigency is premature since the defendant is incarcerated (see, Penal Law § 60.35 [5]; People v West, 124 Misc 2d 622; People v Peralta, 127 AD2d 803; People v Perrine, 111 AD2d 193). Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.